Judgment unanimously modified on tbe facts to reduee the principal sum to $6,752.78 and, as so modified, affirmed, without costs or disbursements. The court found that defendant’s liability was $125 a week for the period that plaintiff was deprived of support, against which sum defendant was entitled to certain credits. With this we agree. The court, however, in making the calculation used a period of 78 weeks, whieh equalled the year and a half whieh was referred to on the trial. Actually, the record shows that the period during which plaintiff was deprived of support, and hence was entitled to sue for necessaries, was 74% weeks. The modification refleets the difference.
Concur — Breitel, J. P., Rabin, McNally, Stevens and Steuer, JJ.